     Case 1:19-cv-00358-DAD-JLT Document 23 Filed 12/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 KEITH-REAGAN CARTER,                              Case No. 1:19-cv-0358-DAD-JLT (PC)

12                  Plaintiff,                       ORDER VACATING FINDINGS AND
                                                     RECOMMENDATIONS
13                  v.
14 CALIFORNIA CORRECTIONAL                           (Doc. 20)
   INSTITUTION, et al.,
15
              Defendants.
16

17         On October 15, 2020, the Court issued findings and recommendations to dismiss this action
18 for failure to prosecute and failure to comply with a court order. (Doc. 20.) Plaintiff has since filed

19 objections to the findings and recommendations. Good cause appearing, the Court VACATES the

20 findings and recommendations.

21
     IT IS SO ORDERED.
22

23     Dated:     December 4, 2020                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                      1
